10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:18-cv-01718-.JLR Document 5-1 Filed 12/17/18 Page 1 of 1

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
SHAWNACI COLIN, )
)
Plaintiff, ) Case No. 18-CV-01718-JLR

)

v. ) ] ORDER ON JOINT

) MOTION TO EXTEND TIME TO

CHASE BANKVUSA, N.A., ) FILE RESPONSIVE PLEADING

)
Defendant. )
)

 

IT IS HEREBY ORDERED that, pursuant to the parties’ Joint MGTION TO EXTEND
TIME TO RESPOND TO THE COMPLAINT, and good cause appearing, the Court hereby
GRANTS the parties’ request. The response of Chase Bank USA, N.A., to Plaintifr’s Complaint
Shall be due January 31, 2019.

IT IS 50 ORDERED. /’fm\\\
DATED; 112 §)Q,c‘ { ,2018. ' \

\'\
x
\

 

_ y
HONOMBLE AMES L. ROBART
UNITED STAT1 S DISTRICT COURT IUDGE

Presented by:
LANE POWELL PC

By s/ Katl'e D. Bass

Pilar French, WSBA # 33300

Katie D. Bass, WSBA # 51369
Attorneysfor Defendcmt Chase Bank USA, N.A.

PROPOSED ORDER 01\1 MOTION re EXTEND nME T0 1470 FI§;\§§§§§§L§§§TE mo
FILE RESPONSIVE PLEADlNG- 1 _ “ P_O. BOXQI;OZ “

NG. 18-1718 ILR SEATTLE, WA 93111-9402
206.223_7000 FAX; 206_223.7107
122006.0193/7516747.2

 

 

 

